agiossymble.jpg [agiossymble.jpg]


VIA ELECTRONIC MAIL
August 30, 2018
David P. Schenkein, M.D.
Re: Amended and Restated Offer Letter
Dear David,
This amended and restated offer letter shall memorialize our discussions about
your modified terms and conditions of employment with Agios Pharmaceuticals,
Inc. (the “Company”), which are being implemented in response to your desire to
step down as Chief Executive Officer and President. Contingent upon your
continued employment with the Company through the date immediately preceding the
Effective Date (as defined below), the Company will continue to employ you as of
the Effective Date pursuant to the terms set forth below. Until the Effective
Date, your July 10, 2013 letter agreement with the Company, as modified by
Company’s Severance Benefits Plan, effective April 22, 2016 (the “Current Offer
Letter”) will remain in force and effect and continue to govern your employment
with the Company.
1. Effective February 1, 2019 (the “Effective Date”), you will be deemed to have
resigned as Chief Executive Officer and President and you will be employed to
serve on a part-time basis as Executive Chairman, reporting solely and directly
to the Board of Directors of the Company (the “Board”). You agree to devote your
reasonable best efforts in your service as Executive Chairman and, in such
capacity, to be responsible for providing the Company with strategic advice upon
reasonable request by the Chief Executive Officer, including input about
scientific discoveries, clinical development, business development, and Company
growth. In addition, as a member of the Board, you are expected to participate
in Board meetings and sub-committees. The Board will nominate you to be elected
for an additional three-year Board term at the Annual Meeting of Stockholders in
2019, provided that you continue to satisfy the criteria for nomination as a
director set forth in the Corporate Governance Guidelines (“Guidelines”)
(including the criteria set forth in Attachment A to the Guidelines). During the
period that you remain in employment (or are a director) with the Company
following the Effective Date, you will continue to be indemnified by the Company
on the same basis as other directors and executive officers of the Company and
shall be covered by the Company’s directors’ and officers’ liability insurance
(“D & O”) policies as in effect from time to time on the same basis as directors
and executive officers of the Company are so covered. If you should cease to be
Executive Chairman but continue on as a director of the Company, you shall be
indemnified and covered by such D & O policies as may then be applicable or
offered to other directors generally, as and to the extent set forth in such
policies.
2. As of the Effective Date, your base salary will be at the rate of $7,291.67
per semi-monthly pay period (which if annualized is equivalent to $175,000),
less all applicable taxes and withholdings. Such base salary may be adjusted
upward from time to time in accordance with normal business practices and in the
sole discretion of the Board.
3. You will remain eligible to receive in 2019 any annual cash bonus that the
Company determines is due to you for the 2018 fiscal year, on such date as 2018
bonuses are paid to senior executives of the Company. In addition, you will be
eligible to receive a prorated bonus in respect of the period of time in 2019
that you remain as Chief Executive Officer of the Company, if any, based upon
the amount of your current target bonus opportunity as of the date of this offer
letter, which prorated bonus shall be paid to you on such date as 2019 bonuses
are paid to senior executives of the Company. For the avoidance of doubt, you
will not be eligible to receive any other annual bonus amount for the 2019
fiscal year or any fiscal year thereafter during which you may remain employed
by the Company.
88 Sidney Street ● Cambridge, MA 02139


Main: 617-649-8600 ● Fax: 617-649-8618
www.agios.com

--------------------------------------------------------------------------------

agiossymble.jpg [agiossymble.jpg]
4. Subject to approval by the Board or Compensation Committee, as applicable,
you will be eligible to receive, at the same time annual equity awards are made
in 2019 to senior executives of the Company by the Board, equity awards with an
aggregate value of $2.45 million. Specifically, subject to Board or Compensation
Committee approval, you will be eligible to receive: (i) a stock option to
purchase shares of the Company’s common stock (the “Option”) which Option shall
(A) have a Black-Scholes value of $1.96 million, based on the closing price of
the Company’s common stock on the applicable date of grant, (B) have an exercise
price per share equal to the closing price of the Company’s common stock on the
applicable date of grant, (C) become exercisable (“vest”) as to 25% of the
shares on the first anniversary of the date of grant and as to the remaining
shares, monthly thereafter until the fourth anniversary of the date of grant,
subject to your continued provision of services to the Company as an employee of
the Company and/or as a member of the Board on the applicable vesting date, and
(D) be subject to the terms and conditions of the Company’s 2013 Stock Incentive
Plan (the “Plan”) and the applicable award agreement; and (ii) an award of
restricted stock units (the “RSUs”), (A) the number of which shall be determined
by dividing $490,000 by the closing price of the Company’s common stock on the
applicable date of grant, (B) which shall vest in equal annual installments on
each anniversary of the date of grant, until the third anniversary of such date,
subject to your continued provision of services to the Company as an employee of
the Company and/or as a member of the Board on the applicable vesting date, and
(C) which shall be subject to the terms and conditions of the Plan and the
applicable award agreement. For any calendar year after 2019 during which you
serve as Executive Chairman, the Company shall grant you, at the same time
annual equity awards are made in such year to senior executives of the Company
by the Board, and provided you are then serving as Executive Chairman, equity
awards with an aggregate value equal to 35% of the aggregate value of the equity
award made in the ordinary course in such year to the then current Chief
Executive Officer and such equity award shall contain the same terms as the
grant described above.
5. You may continue to participate in the benefit programs (e.g., 401(k) and
short-term and long-term disability) that the Company establishes and makes
available to its employees from time to time, provided that you are eligible
under (and subject to all provisions of) the plan documents that govern those
programs. You will continue your participation in the Company-sponsored medical
plan and continue to maintain your same travel accommodations and benefits.
However, if you are not, or cease to be, eligible to participate in the
Company-sponsored medical plan, then, provided you are eligible for and elect to
continue receiving group medical insurance under such plan pursuant to the
“COBRA” law, the Company will continue to pay such share of the monthly premium
amounts on your behalf so that your out-of-pocket monthly premium cost does not
exceed the monthly premium that you would have paid if you were still eligible
(such monthly payment obligation of the Company, the “Company Health Payment
Obligation”) for so long as you continue to serve as Executive Chairman.
Notwithstanding the preceding sentence, in the event that you are not, or cease
to be, eligible to continue receiving COBRA continuation coverage while you are
serving as Executive Chairman, or if the Company determines in its sole
discretion that it cannot provide, or continue to provide, the foregoing benefit
without potentially violating, or being subject to an excise tax under,
applicable law (including, without limitation, Section 2716 of the Public Health
Service Act), the Company will in lieu thereof provide you with a taxable lump
sum cash payment (within thirty (30) days following such determination) in an
amount equal to the product of (x) a number equal to the number of months the
Company expects, after consultation with you, that you will continue providing
services as Executive Chairman, multiplied by (y) the Company Health Payment
Obligation. For the avoidance of doubt, the taxable payment in lieu of COBRA
reimbursements may be used for any purpose, including, but not limited to
continuation coverage under COBRA, and will be subject to all applicable tax
withholdings.
6. Each of your equity awards outstanding as of the Effective Date will continue
to vest following the Effective Date, for so long as you continue to provide
services to the Company as an employee of the Company and/or as a member of the
Board. Your outstanding equity awards provided hereunder shall fully vest upon
your death or disability (within the meaning of the Company’s long-term
disability plan currently in effect).
88 Sidney Street ● Cambridge, MA 02139


Main: 617-649-8600 ● Fax: 617-649-8618
www.agios.com

--------------------------------------------------------------------------------

agiossymble.jpg [agiossymble.jpg]
7. You acknowledge and agree that nothing in this letter shall be construed in
any way to alter the Company’s policy of employment at-will, under which both
the Company and you remain free to end the employment relationship for any
reason, at any time, with or without cause or notice. If the Company terminates
your employment without Cause (as defined in the Company’s April 22, 2016
Severance Benefits Plan (the “Severance Benefits Plan”)) or you resign your
employment for Good Reason (as defined in the Severance Benefits Plan), and
subject to all terms and conditions (including, without limitation, release
requirements) set forth in the Severance Benefits Plan, you will be eligible to
receive the severance benefits you would otherwise have been eligible to receive
following a Covered Termination pursuant to the Severance Benefits Plan had you
been a Covered Employee thereunder. Notwithstanding the foregoing, if your
employment ends with the Company for any reason effective as of either the
one-year anniversary or the two-year anniversary of the Effective Date, as
applicable, the foregoing severance benefit provision shall not apply and you
shall not be eligible to receive any severance benefits following your
termination from employment (and shall instead only be entitled to receive
accrued but unpaid wages due to you through the termination date). Your
termination of employment as Executive Chairman for any reason will have no
effect on your continuing status as a member of the Board unless otherwise
expressly intended.
8. You hereby reaffirm all of your obligations under the Inventions,
Confidentiality and Non-Competition Agreement previously executed by you dated
August 3, 2009 (the “Restrictive Covenant Agreement”), which remains in full
force and effect; provided, however, that you hereby agree that the Restrictive
Covenant Agreement shall be deemed amended to include the following as Section
2a thereof:
“2a. Scope of Disclosure Restrictions. I understand and acknowledge that nothing
in this Agreement or any other Company policy or agreement prohibits me from
communicating with government agencies about possible violations of federal,
state, or local laws or otherwise providing information to government agencies
or participating in government agency investigations or proceedings, and that I
am not required to notify the Company of any such communications; provided,
however, that nothing herein authorizes the disclosure of information I obtained
through a communication that was subject to the attorney-client privilege.
Further, notwithstanding my confidentiality and nondisclosure obligations, I
understand that, and the Company is hereby advising me as follows, pursuant to
the Defend Trade Secrets Act: “An individual shall not be held criminally or
civilly liable under any Federal or State trade secret law for the disclosure of
a trade secret that (A) is made (i) in confidence to a Federal, State, or local
government official, either directly or indirectly, or to an attorney; and (ii)
solely for the purpose of reporting or investigating a suspected violation of
law; or (B) is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal. An individual who files a lawsuit
for retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret to the attorney of the individual and use the trade
secret information in the court proceeding, if the individual (A) files any
document containing the trade secret under seal; and (B) does not disclose the
trade secret, except pursuant to court order.” 
9. This letter constitutes the entire understanding and agreement between you
and the Company with regard to the subject matter hereof and, as of the
Effective Date, supersedes all prior understandings and agreements, whether
written or oral, including, without limitation, the Current Offer Letter. For
the avoidance of doubt, nothing herein supersedes the Restrictive Covenant
Agreement.
10. The Company will promptly pay your legal counsel directly for the legal fees
and expenses that you reasonably incur in connection with the negotiation and
drafting of this letter, up to a maximum of $15,000, upon receipt from such
counsel of a written invoice evidencing the fees and expenses so incurred.
David, we thank you for the tremendous contributions you made to the Company as
its Chief Executive Officer, and are pleased that you have agreed to continue
advising the Company in the role of Executive Chairman as of the
88 Sidney Street ● Cambridge, MA 02139


Main: 617-649-8600 ● Fax: 617-649-8618
www.agios.com

--------------------------------------------------------------------------------

agiossymble.jpg [agiossymble.jpg]
Effective Date. If this letter correctly sets forth the terms under which you
will continue to be employed by the Company, please sign this letter in the
space provided below and return it to me.


Best regards,






/s/ John Maraganore
John Maraganore, Ph.D.
Chairman of the Board


The foregoing correctly sets forth the terms of my continued at-will employment
with Agios Pharmaceuticals, Inc. I am not relying on any representations other
than those set forth above. I hereby confirm that I consent to the changes being
made to my employment with the Company and that nothing herein shall constitute
grounds for “Good Reason” as defined in the Current Offer Letter.








/s/David Schenkein 8/29/2018
David P. Schenkein, M.D.  Date


88 Sidney Street ● Cambridge, MA 02139


Main: 617-649-8600 ● Fax: 617-649-8618
www.agios.com